Being unable to agree with my associates in the conclusion that the judgment of the trial court should be affirmed, I entered my dissent when the decision was announced. The ground of the dissent, as stated in the majority opinion, is that appellee's cause of action, if any she has, was barred by the four-year statute of limitation (Vernon's Ann.Civ.St. art. 5527) pleaded by appellant.
It seems clear to me that the suit as shown by the allegations of the petition and the entire record in the case is based upon the written contract which was executed on October 1, 1924, and as between the parties to this suit must be regarded as a valid and binding contract, both parties having so treated it and acted under it.
In pursuance of his obligations under this contract, appellant procured a purchaser for the property of the minor at the sum named in the contract, and Mrs. Valentino, in compliance with her obligations under the contract, refrained from bidding at the sale of the property and it was sold to the purchaser for the sum named in the contract, and the balance of the purchase money, after satisfying the amount due on the judgment under which the property was sold, and other charges set out in the contract, was paid by the brother and agent of the purchaser to appellant as the representative of the appellee guardian. *Page 879 
The amount so left in appellant's hands by Mr. Washam was $971.13. This money was received by appellant, under his contract with the guardian upon which her suit is based, on March 4, 1925. Appellee knew at the time or a few days thereafter that appellant, under his contract with her, had received this money, and demanded that he pay her as guardian the sum of $1,250, which she claimed was due her under her contract with appellant.
This suit was not filed until 1931. Appellant by exception and by special plea invoked the four-year statute of limitation in bar of plaintiff's cause of action.
I am unable to find in the record any ground for the holding that appellant can be denied the right to invoke this defensive plea. In its last analysis, the case is the same, in so far as the question of limitation is concerned, as any suit brought by a guardian upon a contract made by the guardian as such with a third party for the benefit of a minor. It goes without saying that, in the absence of fraud, the statutes of limitation are just as available in a suit by a guardian on a contract made by him as such as in the case of any other plaintiff. If a guardian contracts with an agent to sell property of his minor ward and such agent sells the property and fails to account to the guardian in accordance with the terms of his contract, a suit by the guardian against the agent, on the contract, would, in the absence of fraud, become barred by limitation just as any other suit to enforce a contract.
The jury in this case, as set out in the majority opinion, expressly found that appellant had not appropriated any part of the money received by him from Washam in the purchase of the property to his own use and benefit. They further expressly found that appellant had no intention at the time he made the contract sued on of not complying therewith. These findings acquit appellant of any charge of fraud in his transactions with appellee.
The labored effort to show by disconnected quotations from the statements of witnesses that the money paid to appellant by Washam was given him in trust for the appellee's minor ward, independent of the contract upon which appellee sued, and appellant thereby became an independent trustee of money received by him for the benefit of the ward, reminds one of the story of the old country doctor who was a specialist, or thought he was, in the cure of fits, and who not knowing how to cure a malady from which he found one of his patients suffering proceeded to throw the patient into fits so that the doctor could effect a cure. This method of treatment cannot, in my opinion, be successful in this case. The suit was brought on the contract, tried and substituted to the jury on the contract, and judgment rendered for the sum found due under the contract. There is no pleading, finding of the jury, or evidence to sustain any judgment other than a judgment based on appellant's breach of the contract on which the suit is brought. If the suit is not barred by limitation, the judgment cannot be affirmed on a theory not raised by the pleadings and the evidence.
From what is above written it is clear that in my opinion the plea of limitation should be sustained and the judgment reversed and judgment here rendered in favor of appellant.